[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 03-13876                   JUNE 1, 2005
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 02-00588-CR-J-NE

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                  versus

JERRY WAYNE WREN,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (June 1, 2005)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNITED STATES

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      This appeal of Jerry Wayne Wren regarding the propriety of his conviction

and sentence for attempted possession of marijuana with the intent to distribute is

on remand from the Supreme Court of the United States for further consideration

in the light of United States v. Booker, 543 U.S. —, 125 S. Ct. 738 (2005). See

Wren v. United States, — U.S. —, 125 S. Ct. 1868 (2005). We previously

affirmed Wren’s conviction. United States v. Wren, No. 03-13876 (Dec. 16,

2004). After reconsideration, we affirm Wren’s sentence and reinstate our

previous opinion.

      The decision of the Supreme Court in Booker does not change our resolution

of this appeal. In Wren’s initial brief to this Court, Wren did not make any

argument about the Apprendi/Blakely line of cases. Instead, Wren first presented

an argument regarding the Sentencing Guidelines in his petition for writ of

certiorari. Nothing in Booker or the remand order of the Supreme Court “requires

or suggests that we are obligated to consider an issue not raised in any of the briefs

that appellant has filed with us ... [or] treat the case as though the [Booker] issue

had been timely raised in this Court.” United States v. Dockery, 401 F.3d 1261,

1262 (11th Cir. 2005). We therefore, “apply our well-established rule that issues

and contentions not timely raised in the briefs are deemed abandoned,” id. at 1262-

63, and conclude that Ware abandoned any arguments he may have under Booker.



                                            2
After reconsideration, we again affirm and reinstate our previous opinion.

OPINION REINSTATED; AFFIRMED.




                                   3